DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed.
Claims 1, 8 and 15 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An information processing system connected to a first external device via a network, comprising circuitry configured to perform: 
obtaining voice information for operating the first external device; 
recognizing the voice information obtained at the obtaining; 
interpreting, from a recognition result obtained at the recognizing, processing information indicating processing to be performed in the first external device, first address information identifying the first external device, and second address information identifying a second external device to which the first external device is to send a result of the processing; and 
sending instruction information including the processing information and the second address information, to the first external device identified by the first address information.
Lee (US 9,978,260) teaches a remote control method and apparatus in a home network system including multiple home devices. The remote control method includes receiving operation state information from the respective multiple home devices, receiving a control command for operation control of at least one of the multiple home devices from a user device, determining a control target home device based on the control command, sending the control command to the determined control target home device, receiving processing result information corresponding to execution of the control command from the control target home device, and transmitting the processing result information to the user device.
However, Lee does not teach the invention as claimed, especially obtaining voice information for operating the first external device; 
recognizing the voice information obtained at the obtaining; 
interpreting, from a recognition result obtained at the recognizing, processing information indicating processing to be performed in the first external device, first address information identifying the first external device, and second address information identifying a second external device to which the first external device is to send a result of the processing; and 
sending instruction information including the processing information and the second address information, to the first external device identified by the first address information.
Saito (US 2019/0245854) teaches a server may receive a target e-mail address from a terminal device; store in the memory the target e-mail address and authentication information in association with each other; send a first e-mail including the target e-mail address, as a destination address, and the authentication information; receive the authentication information from the first communication device; specify the target e-mail address associated with the authentication information in the memory; and execute a predetermined process by using the target e-mail address, the predetermined process being a process which is necessary for the server or the first communication device to send a second e-mail including the target e-mail address, as a destination address, and related information related to the first communication device. 
However, Saito does not teach the invention as claimed, especially obtaining voice information for operating the first external device; 
recognizing the voice information obtained at the obtaining; 
interpreting, from a recognition result obtained at the recognizing, processing information indicating processing to be performed in the first external device, first address information identifying the first external device, and second address information identifying a second external device to which the first external device is to send a result of the processing; and 
sending instruction information including the processing information and the second address information, to the first external device identified by the first address information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675